Citation Nr: 0826101	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  00-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diffuse 
interstitial pulmonary fibrosis.

2.  Entitlement to service connection for a solitary 
pulmonary nodule.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an evaluation in excess of 0 percent for 
residuals of a right pneumothorax, to include a thoracotomy 
scar.

5.  Entitlement to an initial evaluation in excess of 10 
percent for intermittent right chest wall pain (claimed as 
costochondritis, right regional myofascial pain secondary to 
right pneumothorax and thoracotomy, and pleurisy).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
June 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  The RO denied 
an increased evaluation in excess of 0 percent for residuals 
of right pneumothorax to include thoracotomy scar in February 
2000.  In August 2001, the RO granted service connection for 
intermittent right chest wall pain assigning a 10 percent 
evaluation, effective October 6, 2000, and denied service 
connection for pleurisy, diffuse interstitial pulmonary 
fibrosis, solitary pulmonary nodule, and hypertension.  

As noted, the veteran has been assigned a 10 percent 
evaluation for intermittent right chest wall pain.  In a 
January 2008 supplemental statement of the case, the RO 
framed the issue as intermittent right chest wall pain 
(claimed as costochondritis and right regional myofascial 
pain; also claimed as secondary to right pneumothorax and 
thoracotomy).  The issue of service connection for pleurisy 
was not addressed.  A November 2006 VA examiner noted that 
the veteran had a diagnosis of myofascial pain of the right 
chest wall, which was the result of service-connected 
residuals of pneumothorax.  The examiner further noted that 
this was claimed at the time of the previous rating 
examination as pleurisy.  Based on the medical evidence of 
record, the issues have been changed as reflected on the 
cover page.  Specifically, the veteran's service connection 
claim for pleurisy is considered part and parcel to the 
increased rating claim for intermittent right chest wall pain 
and was, in effect, granted at the time of the August 2001 
rating decision.

The veteran testified at an RO hearing in June 2000.  In June 
2002, the veteran testified before a Veterans Law Judge (VLJ) 
at a Board hearing at the RO.  The Board remanded this case 
for additional development in November 2004.  The requested 
development was subsequently accomplished.  The veteran 
testified at another Board videoconference hearing at the RO 
in July 2008 before the undersigned VLJ.  Transcripts of all 
hearings are of record.

The veteran submitted additional evidence that had not been 
considered by the RO in July 2008.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the veteran 
waived RO review of the new evidence.

On July 15, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

The veteran filed a service connection claim for fibromyalgia 
in March 2003.  The record also shows a copy of October 2001 
secondary service connection claims for arthritis and 
headaches.  In July 2007, the veteran stated that he received 
a copy of a June 11, 2007 decision denying his claims that 
were filed in March 2003; however, no such rating decision is 
reflected in the record.  He requested a Decision Review 
Officer hearing for these claims in May 2008 and indicated 
that he was filing a notice of disagreement with the denial 
of the fibromyalgia, neuromuscular disease, and migraine 
headaches.  These matters are referred to the RO.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for intermittent right chest wall pain (claimed 
as costochondritis, right regional myofascial pain secondary 
to right pneumothorax and thoracotomy, and pleurisy) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran does not have interstitial pulmonary fibrosis or a 
solitary pulmonary nodule as a result of the in-service right 
traumatic pneumothorax and right tube thoracotomy.

2.  The competent and most probative medical evidence of 
record shows that there is no relationship between the 
veteran's hypertension and his in-service right traumatic 
pneumothorax or any other event in service; and the first 
diagnosis of hypertension was not within one year of 
discharge from service.

3.  The competent medical evidence shows that the veteran's 
residuals of right pneumothorax are manifested by FEV-1 of 86 
to 118 percent predicted; DLCO of 88 to 94 percent predicted; 
static lung volumes revealing a mild decrease in functional 
residual capacity and respiratory volume most likely 
secondary to body habitus; and a thoracotomy scar involving 
no objective findings of impairment.


CONCLUSIONS OF LAW

1.  Interstitial pulmonary fibrosis was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2007).

2.  A solitary pulmonary nodule was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2007).

3.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307. 3.309 (2007).

4.  The criteria for an evaluation higher than 0 percent for 
residuals of right pneumothorax to include thoracotomy scar 
are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321(a)(1), 4.97, Diagnostic Code 6844, 4.118, 
Diagnostic Codes 7800 to 7805 (effective prior to August 30, 
2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claims for diffuse interstitial pulmonary 
fibrosis, a solitary pulmonary nodule, and hypertension, and 
general notice of the criteria for substantiating the 
increased rating claim for residuals of a pneumothorax to 
include thoracotomy scar in December 2004, subsequent to the 
initial adjudication.  The RO provided the veteran with 
notice of the criteria for assigning disability ratings and 
effective dates in March 2006, which also was subsequent to 
the initial adjudication.  While these notice letters were 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
June 2006 supplemental statement of the case, following the 
provision of notice.  No fundamental unfairness is shown as a 
result of this untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  However, VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the increased rating claim for residuals of a 
right pneumothorax to include thoracotomy scar has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for the residuals of a right pneumothorax to 
include thoracotomy scar, as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id.  Specifically, the veteran addressed how his disabilities 
affect his employment and daily life in multiple statements 
submitted throughout the record and on his VA examinations 
from 1997 to 2006.  He also submitted copies of the General 
Rating Formula for Restrictive Lung Disease.  After receiving 
copies of the June 2006 supplemental statement of the case, 
which included the old and new criteria for rating scars, the 
veteran demonstrated understanding of this in the July 2008 
Board hearing by asserting that his scar was painful all of 
the time, but also indicating that he was actually claiming 
scarring on the inside of his lung rather than on the outside 
of his chest.  These actions by the veteran indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process, as well as the 
evidence necessary to substantiate the claim.  As both actual 
knowledge of the veteran's procedural rights and the evidence 
necessary to substantiate the claim have been demonstrated, 
and he has had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Interstitial pulmonary fibrosis and solitary pulmonary nodule

The veteran seeks service connection for interstitial 
pulmonary fibrosis and solitary pulmonary nodule as a result 
of an injury to his chest and right lung in service.  He has 
submitted numerous medical articles on lung conditions.

The service medical records show the veteran noted right 
chest pain and dyspnea following a parachute landing on April 
12, 1988.  The symptoms became progressively worse and a 
chest x-ray revealed a 100 percent right pneumothorax.  There 
was no rib fracture or deformity of the chest wall, no flail 
and no crepitus.  He had absent breath sounds on the right; 
but there was no fluid noted in the pleural space.  A 12 
French tube thoracotomy was performed in the anterolateral 
chest wall just below the nipple.  This was connected to 
water seal drainage and suction.  The lung promptly expanded 
except for a small apical cap.  The chest tube continued to 
bubble for several days; the apical cap also persisted.  By 
April 19th, the bubbling and fluctuation in the chest tube 
stopped.  A chest x-ray on that day revealed a full expansion 
of the right lung.  The tube was removed on April 20th and an 
April 22nd chest x-ray continued to revealed complete 
expansion of the lung.  The thoracotomy site was healing 
satisfactorily and he was discharged.  

On the April 1989 separation examination report, the veteran 
complained of intermittent musculoskeletal chest pain but the 
chest wall was non-tender on physical examination.  The chest 
x-ray examination also was normal.    

Although the service medical records show an in-service 
injury resulting in a right traumatic pneumothorax and right 
tube thoracotomy, the record shows the veteran does not have 
interstitial pulmonary fibrosis or a solitary pulmonary 
nodule as a result of this injury.  

Four months after discharge from service, an October 1989 
chest x-ray examination report notes that a suspected ill-
defined density was post granulomatous in part but this was 
in the left upper lobe, which is the opposite side of the in-
service injury.

A May 1997 VA x-ray examination report of the chest shows no 
infiltrate, effusion, consolidation, mass, or cavitary 
lesion.  There was no other acute process.  The pneumothorax 
indicated in the history was not identified.  A June 1997 VA 
chest x-ray examination report shows the chest and ribs did 
not show any pleural fibrosis or calcification.  
Abnormalities were not visible in cortical margins of the 
ribs of the right or left hemithorax.  Pulmonary vessels were 
not obscured by perivascular fibrosis.  The impression was no 
evidence of pneumothorax, pleural fibrosis, or pulmonary 
parenchymal fibrosis.

A May 1999 VA chest x-ray examination report shows visualized 
lung fields appeared free of active pulmonary infiltration or 
consolidation.  The impression was no evidence of active 
cardiopulmonary disease.

In September 2000, a private medical report notes that the 
veteran believed he had a pulmonary nodule and seemed quite 
upset and agitated.  The examiner tried to reassure him that 
the pulmonologists he had seen that year had indicated that 
his chest x-rays were unremarkable and that there was no 
evidence of current pneumothorax, pulmonary nodule, or any 
interstitial lung disease.  The present examination also was 
unremarkable.

A February 2001 VA examination report shows the veteran's 
chest x-ray examination was normal.  Private medical records 
in May 2002 and June 2002 continue to show negative chest x-
ray examination reports.  The May 2002 medical record 
references an April 2001 x-ray, which showed clear lung 
fields with no suspicious nodules, infiltrates, or zones of 
atelectasis.  A May 2004 private examiner found that from 
review of the pulmonary record, he did not think the veteran 
had an interstitial lung or pure lung tissue problem.

In October 2005, a VA examination report shows there was no 
documentation of diffuse interstitial pulmonary fibrosis or 
solitary pulmonary nodule in the medical records.  The 
veteran stated that he did not have these conditions but in 
researching possible etiologies of his chest pain, he came up 
with diffuse interstitial pulmonary fibrosis and solitary 
pulmonary nodules as possible causes of his chest pain.  The 
examiner noted that review of x-rays dated from June 1997 to 
February 2001 did not reveal any evidence of solitary 
pulmonary nodules or diffuse interstitial pulmonary fibrosis 
and the x-ray examination reports performed outside of VA 
also did not support these diagnoses.  The examiner thus 
found that the veteran did not have diffuse interstitial 
pulmonary fibrosis or a solitary pulmonary nodule and that 
these conditions were therefore not due to his period of 
military service or any events therein.  

Although the record shows evidence of an in-service injury to 
the right lung, service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the veteran has argued that he has interstitial 
pulmonary fibrosis and a solitary pulmonary nodule as a 
result of his in-service right traumatic pneumothorax and 
right tube thoracotomy, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the veteran does 
not have the claimed disabilities.  Competent medical experts 
make this opinion and the Board is not free to substitute its 
own judgment for those of such experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claims for interstitial pulmonary fibrosis and 
solitary pulmonary nodule; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Hypertension

The veteran seeks service connection for hypertension, which 
he contends is secondary to his in-service traumatic right 
pneumothorax and right tube thoracotomy.  He submitted 
articles on hypertension in support of his claim.  

He is service-connected for residuals of right pneumothorax 
to include thoracotomy scar and right chest wall pain 
(claimed as costochondritis, right regional myofascial pain 
secondary to right pneumothorax and thoracotomy, and 
pleurisy).  

Service connection can be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

On April 13, 1988, the service medical records show the 
veteran's blood pressure reading was as high as 164/96 at the 
time of his right traumatic pneumothorax.  Service medical 
records dated from April 14 to April 20, 1988 showed blood 
pressure readings from 100/68 to 142/90.  On the April 1989 
discharge examination report, the veteran's blood pressure 
was 128/76.  The veteran reported that he had high blood 
pressure.  The clinician noted that the veteran's chart 
revealed normal to low blood pressure readings.

After service, a July 1997 VA medical record notes a 
diagnostic impression of probable hypertension.  An August 
1997 VA medical record shows an assessment of hypertension.

As the record shows elevated blood pressure readings in 
service at the time of the veteran's right traumatic 
pneumothorax and present findings of hypertension, the 
determinative issue is whether there is any relationship 
between these.

An April 2002 private examiner found that it might be 
possible the veteran's high blood pressure on examination was 
due to the veteran's pain response from the post-traumatic 
pneumothorax on the right.  The examiner noted that 
apparently the veteran's blood pressure had historically been 
up related to prior issues and when the pain was controlled 
his blood pressure was lower, per the veteran.  The examiner 
noted that he did not have clinical evidence of this but that 
was certainly a reasonable possibility.  

The veteran reported on a February 2004 VA medical record 
that he and his outside doctors believed his chronic chest 
pain caused his hypertension.

The previous April 2002 private examiner submitted a 
statement in May 2004 that while the veteran's blood pressure 
elevation might be a response to pain, there was no way in 
his mind's eye to confirm or deny that there was a 
relationship in that regard.  He indicated that as he said in 
the past, there possibly might be some connection.

In October 2005, a VA examination report notes that the 
veteran was diagnosed and treated for hypertension starting 
in 1997.  The veteran stated that he thought the reason he 
had high blood pressure was because of the pain he had 
experienced since his traumatic injury to the chest wall.  
Review of the service medical records revealed the veteran 
did not have a history of hypertension and that the only time 
he had elevated blood pressure readings was during the 
initial presentation and hospitalization for the traumatic 
injury to his right chest and pneumothorax.  At that time, he 
had significant pain and dyspnea to explain this elevation.  
His exit medical examination in April 1989 revealed a blood 
pressure of 128/76.  Also noted in the service records was 
that the veteran circled high or low blood pressure as a 
condition on his report of medical history but that the 
veteran's chart showed blood pressure readings were normal or 
low.  Additionally, the veteran stated that he obtained a 
Class A permit for driving trucks in 1993, which required him 
to have physical examinations every two years including blood 
pressure checks.  All the same, he was not informed of any 
high blood pressure readings or diagnosed with hypertension 
until 1997, as mentioned.  On physical examination, the 
examiner found no evidence of pulmonary hypertension.  The 
examiner determined that the veteran's diagnosis of 
hypertension was less likely as not due to or aggravated by 
his service-connected residual of pneumothorax, or otherwise 
related to military service.  The same examiner confirmed in 
November 2006 that there was no evidence of pulmonary 
hypertension.

The negative evidence regarding the service connection claim 
for hypertension outweighs the positive evidence.  While the 
April 2002 private examiner indicated that the veteran's 
hypertension might be aggravated by the pain associated with 
his service-connected residuals of right pneumothorax, the 
examiner did not provide a definite opinion in this regard.  
He later continued to acknowledge in May 2004 that he was not 
sure either way, but that the hypertension and service-
connected residuals of right pneumothorax might be possibly 
related.  This opinion is of little probative value.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  On the other hand, the October 2005 VA 
examiner reviewed the veteran's service medical records 
including the findings of elevated blood pressure readings in 
service and found that the veteran's current hypertension was 
not related to his in-service traumatic pneumothorax directly 
or on the basis of aggravation.  The examiner cited the lack 
of elevated blood pressure or hypertension from discharge 
from service or during the eight years before the 
hypertension diagnosis was shown.  The October 2005 VA 
examiner's opinion is of greatest probative value in light of 
the physician having reviewed the evidence, discussed the 
evidence and examined the veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).
 
Although the veteran has argued that his current hypertension 
is related to his residuals of in-service traumatic right 
pneumothorax, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the most probative 
medical evidence of record, which shows that there is no 
relation between the veteran's hypertension and his service-
connected residuals of right traumatic pneumothorax or any 
other event in service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).   As the first 
diagnosis of hypertension was not shown within the first year 
of discharge from service, service connection is not 
warranted on a presumptive basis, as well.  See 38 C.F.R. 
§§ 3.307, 3.309.

The preponderance of the evidence is against the service 
connection claim for hypertension, to include as secondary to 
the residuals of right pneumothorax; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.




Increased rating for residuals of a right pneumothorax to 
include thoracotomy scar

The RO originally granted service connection for status post 
right pneumothorax with thoracotomy scars in November 1989 
assigning a 0 percent evaluation, effective June 20, 1989.  
The veteran filed an increased rating claim for this 
disability in March 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's residuals of right pneumothorax are rated under 
38 C.F.R. § 4.97, Diagnostic Code 6844 for post-surgical 
residual (lobectomy, pneumonectomy, etc).  Disabilities rated 
under this diagnostic code are evaluated pursuant to the 
General Rating Formula for Restrictive Lung Disease.  The 
General Rating Formula assigns a 10 percent disability rating 
when there is FEV-1 (Forced Expiratory Volume) of 71- to 80-
percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66-to 
80-percent predicted.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted, is 
rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97.

Note (2) to the General Rating Formula for Restrictive Lung 
Disease provides further that, following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge. 

A May 1997 VA pulmonary function test shows FEV-1 of 118 
percent predicted.  The percentage predicted of FEV-1/FVC was 
not calculated.  The DLCO was 94 percent predicted.  A 
February 2001 VA examination report noted that the veteran 
did not report for his pulmonary function test.  The examiner 
noted that even so, there was no evidence at all of residuals 
of his pneumothorax.  A May 2004 private examiner found that 
the veteran did not have a pure lung tissue problem but 
rather a diagnosis that involved nerves and muscles surround 
the initial injury site.  A December 2006 VA pulmonary 
function test shows FEV-1 of 86 percent predicted.  The 
percentage of FEV-1/FEVC was not calculated.  DLCO was 88 
percent predicted.  The examiner found that spirometry was 
normal; there was no bronchodilator response.  Static lung 
volumes revealed a mild decrease in functional residual 
capacity and respiratory volume most likely secondary to body 
habitus.  DLCO also was normal.  

These findings show that a compensable (10 percent) rating is 
not warranted under Diagnostic Code 6844.  Although the 
veteran had a total pneumothorax in April 1988, a 100 percent 
rating would not apply more than three months thereafter, 
which would have been during the veteran's service.  See Note 
(2).  Chest x-rays after service were negative.

A compensable rating for the thoracotomy scar also does not 
apply.

The schedule for ratings of the skin is found at 38 C.F.R. § 
4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  The veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument in a June 2006 supplemental 
statement of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the skin 
may be applied for the entire period of the claim while the 
"new" criteria may be applied only from the effective date 
of the regulatory change.
 
A May 1997 VA examination report notes that no definite 
thoracotomy scar was noted although it was marked, as he had 
surgery with thoracotomy.  There were no specific problems 
noted regarding the scar.  An April 2000 private medical 
record notes that the veteran's scar on his chest, which was 
the site of the previous chest tube, was well-healed.  An 
October 2003 private medical record shows sensation was 
intact to pinprick over the chest.  In October 2005, the VA 
examiner reported that as far as the scar from the prior 
thoracotomy, the veteran reported that the scar itself was 
not painful and did not cause any ulceration, bleeding, or 
frequent loss of skin.  A November 2006 VA examination report 
shows examination of the chest wall revealed the previously 
noted scar in the right lateral chest wall.  No impairment 
was noted.  The veteran reported at the July 2008 Board 
hearing that his scar was painful all of the time, but this 
is not reflected on any of the medical records.  It is worth 
noting that he has a separately rated service-connected 
disability involving right chest wall pain.

The medical findings do not support a compensable rating for 
the scar under either the old or new regulations.  The 
veteran's scar is not poorly nourished with repeated 
ulceration, painful to palpation, and is not shown to be deep 
or cause limited movement.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (prior to August 30, 2002 & 2008).

The level of impairment involving residuals of a right 
pneumothorax to include thoracotomy scar has been relatively 
stable throughout the appeals period and has never warranted 
a rating greater than 0 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the record does not show any marked 
interference with employment or frequent periods of 
hospitalization due to the residuals of right pneumothorax to 
include thoracotomy.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against the increased 
rating claim for residuals of right pneumothorax to include 
thoracotomy scar; there is no doubt to be resolved.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for diffuse interstitial 
pulmonary fibrosis is denied.

Entitlement to service connection for a solitary pulmonary 
nodule is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 0 percent for 
residuals of a right pneumothorax, to include a thoracotomy 
scar is denied.


REMAND

The RO granted service connection for intermittent right 
chest wall pain (claimed as costochondritis and secondary to 
right pneumothorax and thoracotomy) in August 2001 assigning 
a 10 percent evaluation, effective October 6, 2000.  A 
service connection claim for pleurisy was denied.  On his 
notice of disagreement, the veteran specified that he wanted 
to appeal the service connection claim for pleurisy, which 
was noted on a February 2002 statement of the case.  In 
January 2008, however, the RO submitted a supplemental 
statement of the case addressing an increased rating of 10 
percent for right chest wall pain; the service connection 
claim for pleurisy was not addressed.  It was noted that the 
medical evidence of record treated the pleurisy as part of 
the veteran's complaints of right chest wall pain.  

The veteran's right chest wall pain is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 for Group XXI muscles, which 
affect muscles of respiration: the thoracic muscle group; and 
rates the impairment on whether it is slight, moderate, or 
severe or moderately severe.  Any muscle injury associated 
with the veteran's right chest wall pain has not been 
evaluated since service connection was granted in August 
2001.  Therefore, the veteran should be afforded another 
examination to determine the present severity of his right 
chest wall pain as it concerns the thoracic muscles.  

Since the veteran's right wall chest pain has been 
characterized as so many different disabilities, including 
costochondritis, myofascial pain, and pleurisy, a definite 
diagnosis should be given for the cause of the veteran's 
right chest wall pain.  If necessary, the disability should 
be evaluated under a different diagnostic code.  

The veteran has submitted private medical records that 
suggest he had periods of time when he was unemployed due to 
right chest wall pain described as myofascial pain.  A May 
2008 opinion from a private physician also notes that the 
veteran had to be under house confinement from April 2002 to 
July 2002 and April 2003 to October 2004 related to 
complaints of right chest wall pain.  Thus, it also should be 
determined whether the veteran's case should be referred for 
an extra-schedular evaluation, and whether the veteran is 
entitled to any periods of aid and attendance due to 
housebound status or care of another person because of his 
right chest wall pain.  

The veteran submitted testimony in July 2008 that he was 
receiving vocational rehabilitation benefits related to his 
right chest wall pain.  These records should be obtained.

Last, even though this is an initial rating claim, given the 
long period of time that has passed since service connection 
for this disability was assigned, the veteran should be 
provided with a notice letter addressing the criteria for 
substantiating an increased rating claim for his right chest 
wall pain.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter that addresses the criteria for 
substantiating his initial rating claim in 
excess of 10 percent for right chest wall 
pain.  The letter should include a copy of 
38 C.F.R. § 4.73 Diagnostic Code 5321 
Group XXI muscles of respiration: thoracic 
muscle group and 38 C.F.R. § 4.56 for 
evaluating muscle disabilities.  The 
letter also should notify the veteran to 
submit evidence of how his right chest 
wall pain affects his daily life and 
employment.

2.  Ask the veteran to state when he 
started receiving vocational 
rehabilitation benefits and obtain these 
records and supporting medical 
documentation.

3.  Schedule the veteran for a VA 
examination with a physician with the 
appropriate background to determine the 
following:

(a)  What disability causes the right 
chest wall pain.  (The right chest wall 
pain has been attributed to 
costochondritis, right regional myofascial 
pain secondary to right pneumothorax and 
thoracotomy, and pleurisy.)

(b)  What are the present manifestations 
of the disability that is causing the 
right chest wall pain.  

If the right chest wall pain is due to a 
muscle injury, describe any cardinal signs 
or symptoms of a muscle disability 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty 
of movement.  

If the right chest wall pain can be 
attributed to a diagnosis of myofascial 
pain or something similar to fibromyalgia, 
state whether this is due to the in-
service right traumatic pneumothorax and 
thoracotomy; and if so, whether the 
impairment causes continuous medication 
for control; episodic impairment with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time; or symptoms 
that are constant, or nearly so and 
refractory to therapy.

If the right chest wall pain is due to 
some neurological or musculoskeletal 
disability, describe all manifestations 
and forms of impairment.

(c)  Evaluate the extent to which the 
disability causing the veteran's right 
chest wall pain has affected his 
employment.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

4.  Any additional development deemed 
appropriate should be accomplished 
including, if necessary, a referral for an 
extra-schedular evaluation and evaluation 
of whether the veteran needed aid and 
attendance, as noted in the May 2008 
private medical opinion.  The claim should 
then be readjudicated; if the medical 
evidence shows a different diagnostic code 
is more appropriate, the disability should 
be evaluated under the more relevant code.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


